DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Implant
Species A - embodied in Figures 1A-1E (hinges from opposite closed loops are not connected to each other)
Species B - embodied in Figure 2 (connector 128B-1 connects hinge 124B-1 to hinge 126B-2; connector 128B-3 and 128B-2 connect hinge 124B-1 to hinge 126B-2)
Species C - embodied in Figure 3 (connecting hinge 128C-1 connects loop 120C-1 to loop 128C-2; connecting hinge 128C-2 connects loop 120C-2 to loop 128C-1)
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4.	During a telephone conversation with Attorney Thomas E. Schiano on 02 February 2022 a provisional election was made WITHOUT traverse to prosecute the invention of Species C (embodied in Figure 3), claims 11-15.  Affirmation of this election must be made by applicant in replying to this Office action.
5.	Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected embodiments/species.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 11-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,912,642 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 11-15 of the application and claims 1-10 of U.S. Patent No. 10,912,642 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-10 of U.S. Patent No. 10,912,642 B2 is in effect a “species” of the “generic” invention of claims 11-15. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 11-15 of the application are anticipated by claims 1-10 of U.S. Patent No. 10,912,642 B2, it is not patentably distinct from claims 1-10 of U.S. Patent No. 10,912,642 B2.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brady et al. (US PG Pub No. 2006/0161252 A1).
Referring to Figures 8A, 8D, 9, 18A, and 20-22, Brady et al. ‘252 discloses an intraocular lens, comprising: 
an optic (Figures 20-22 – optic 302) including an optic axis (OA); and 
a closed-loop ([0094]) haptic structure (Figures 20-22 – structure 304) coupled with the optic, the closed-loop haptic structure comprising a first closed loop (first half of structure 304 is clearly shown as a closed loop) and a second closed loop (second half of structure 304 is clearly shown as a closed loop), wherein: 
the first closed loop comprises a first hinge (intermediate members 308 are disclosed as acting as hinges or as comprising hinges – Figures 8A, 8D, 9, and 18A and paragraphs [0069], [0081], [0083], [0085], [0098]) coupling a first end of the first closed loop to the optic and a first connecting hinge (weakened regions 310 are disclosed as hinges – [0096], [0097], [0098], [0100]) coupling a second end of the first closed loop to a second hinge (intermediate members 308 are disclosed as acting as hinges or as comprising hinges – Figures 8A, 8D, 9, and 18A and paragraphs [0069], [0081], [0083], [0085], [0098]) of the second closed loop, and 

See below for annotated Figure 21 of Brady et al. ‘252: 

    PNG
    media_image1.png
    336
    899
    media_image1.png
    Greyscale

Regarding claim 12, wherein the first hinge of the first closed loop further comprises a first radial section and a first axial section extending from the first radial section; and the second hinge of the second closed loop further comprises a second radial section and a second axial section extending from the second radial section.
See below for annotated Figure 21 of Brady et al. ‘252:

    PNG
    media_image2.png
    407
    729
    media_image2.png
    Greyscale
 
Regarding claim 13, Figures 8A, 8D, 9, 18A, and 20-22 clearly show wherein the first closed loop subtends an angle of at least 90 degrees.  
Regarding claim 14, Figures 8A, 8D, 9, 18A, and 20-22 clearly show wherein the first closed loop subtends an angle of at least 120 degrees.  
Regarding claim 15, Figures 8A, 8D, 9, 18A, and 20-22 clearly show wherein the closed-loop haptic structure (304) encircles the optic over an angle of 360 degrees.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - Figure 15 of Poler (US 4,249,271) shows the structural features of claims 11-15. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774